Exhibit 10.1

SEVENTH AMENDMENT TO LEASE

THIS SEVENTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into as
of April 5, 2013, by and between LT KIRKLAND 405, LLC, a Delaware limited
liability company (“Landlord”), and MARKET LEADER, LLC, a Washington limited
liability company (“Tenant”).

RECITALS

 

A.

Landlord (as successor in interest to MEPT Kirkland Office II LLC, a Delaware
limited liability company, as successor in interest to Multi-Employer Property
Trust, a trust organized under 12 C.F.R. Section 9.18) and Tenant (formerly
known as HouseValues, Inc., a Washington corporation) are parties to that
certain Lease dated November 1, 2004 (the “Original Lease”), which Original
Lease has been previously amended by that certain First Amendment to Lease dated
as of May 26, 2005, that certain Second Amendment to Lease dated as of
October 14, 2005 (the “Second Amendment”), that certain Third Amendment to Lease
dated as of March 1, 2009, that certain Fourth Amendment to Lease dated as of
May 26, 2009 and that certain Fifth Amendment to Lease dated as of November 9,
2012, and that certain Sixth Amendment to Lease, dated as of February 4, 2013
(collectively, the “Lease”). Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 28,941 rentable square feet (the
“Premises”) located on the first floor and the second floors of the building
located at 11332 NE 122nd Way, Kirkland, Washington 98034 (the “Building”),
commonly known as Building A-2. The legal description of the Building is
attached hereto as Exhibit A. The Building is a part of the project commonly
known as Kirkland 405 Corporate Center.

 

B.

The Lease by its terms shall expire on August 31, 2013 (“Prior Termination
Date”), and the parties desire to extend the Lease Term, all on the following
terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.

Extension. The Lease Term is hereby extended for a period of four (4) months and
shall expire on December 31, 2013 (“Third Extended Termination Date”), unless
sooner terminated in accordance with the terms of the Lease. That portion of the
Lease Term commencing the day immediately following the Prior Termination Date
(“Third Extension Date”) and ending on the Third Extended Termination Date shall
be referred to herein as the “Third Extended Term”.

 

2.

Base Rent. As of the Third Extension Date, the schedule of Base Rent payable
with respect to the Premises during the Third Extended Term is the following:

 

        Period           

      Rentable Square      
Footage

 

         Monthly Base  Rent                              8/1/13 – 12/31/13    
        28,941    $46,505.72         

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.

 

3.

Additional Security Deposit. No additional Security Deposit shall be required in
connection with this Amendment.

 

1



--------------------------------------------------------------------------------

4.

Additional Rent. For the period commencing with the Third Extension Date and
ending on the Third Extended Termination Date, Tenant shall pay all Additional
Rent payable under the Lease, including Tenant’s Pro Rata Share of Operating
Costs applicable to the Premises, in accordance with the terms of the Lease, as
amended hereby.

 

5.

Improvements to Premises.

 

  5.1

Condition of Premises. Tenant is in possession of the Premises and accepts the
same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.

 

  5.2

Responsibility for Improvements to Premises. Any construction, alterations or
improvements to the Premises shall be performed by Tenant at its sole cost and
expense using contractors selected by Tenant and approved by Landlord and shall
be governed in all respects by the terms of the Lease, as amended hereby.

 

6.

Miscellaneous.

 

  6.1

This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment.

 

  6.2

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

 

  6.3

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

 

  6.4

Tenant hereby represents to Landlord that Tenant has dealt with no broker other
than Washington Partners in connection with this Amendment. Tenant agrees to
indemnify and hold Landlord and its members, principals, beneficiaries,
partners, officers, directors, employees, mortgagee(s) and agents, and the
respective principals and members of any such agents harmless from all claims of
any other brokers claiming to have represented Tenant in connection with this
Amendment.

 

  6.5

Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by

 

2



--------------------------------------------------------------------------------

 

the Office of Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Third Extended Term, an Event of
Default under the Lease will be deemed to have occurred, without the necessity
of notice to Tenant.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.

 

LANDLORD:     TENANT:  

LT KIRKLAND 405, LLC,

a Delaware limited liability company

   

MARKET LEADER, LLC,

a Washington Limited Liability Company

  By:                                                                     
           By:                           
                                                 
Name:                                                                         
Name:                                                                      
Title:                                                                          
  Title:                                                                       
 

[NOTARY PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

LANDLORD ACKNOWLEDGEMENT

 

STATE OF  

 

    )

    ) COUNTY OF  

 

  )ss:

On                                              , 2013, before me,
                                                         , Notary Public,
personally appeared                                                  , who
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the instrument and acknowledged to me that he/she executed the
same in his/her authorized capacity, and that by his/her signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

 

    Notary Public  

TENANT ACKNOWLEDGEMENT

 

STATE OF WASHINGTON       )      )            ss. COUNTY OF KING   )   

I certify that I know or have satisfactory evidence that
                                         is the person who appeared before me,
and said person acknowledged that he signed this instrument, on oath stated that
he was authorized to execute the instrument and acknowledged it as the
                                         of MARKET LEADER, LLC, a Washington
limited liability company to be the free and voluntary act of such party for the
uses and purposes mentioned in the instrument.

 

Dated:  

 

   

 

        (Signature)    

(Seal or stamp)

 

   

 

        Title           My appointment expires  

 

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A - LEGAL DESCRIPTION

attached to and made a part of the Amendment dated as of April 5, 2013

LT KIRKLAND 405, LLC, a Delaware limited liability company, as Landlord and

MARKET LEADER, LLC, a Washington limited liability company, as Tenant

Lot 1-A-2 of Kirkland 405 Corporate Center, a binding site plan, as per plat
recording in Volume 154 of Plats, pages 58 through 64, records of King County;
Situated in the City of Kirkland, County of King, State of Washington.

 

A-1